DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 June 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matula (PG Pub 20170205318).
Considering claim 1, Matula (Figures 1-3) teaches a piezoelectric element array assembly (100 + paragraph 0037) comprising: a piezoelectric element (170 + paragraph 0038) configured to produce ultrasound energy responsive to amplified driving pulses; a lens layer (see Figure 3 shows multiple lens shapes right above 170a-170b…) bonded to the piezoelectric element, the lens layer having a plurality of lenses (172 + paragraphs 0037-0038 + Figure 3) formed therein that are configured to focus ultrasound energy created by (paragraph 0038) the piezoelectric element into a corresponding plurality of wells (150 + 122a + paragraphs 0038-0039) of a microplate (120 + paragraph 0037) disposable in ultrasonic communication with the lens layer.
Considering claim 2, Matula (Figures 1-3) teaches wherein the piezoelectric element includes a column of two piezoelectric elements (170a + 170b + paragraph 0040).
Considering claim 3, Matula (Figures 1-3) teaches wherein piezoelectric element includes a column of four piezoelectric elements (170d + paragraph 0040).
Considering claim 4, Matula (Figures 1-3) teaches wherein piezoelectric element includes a column of six piezoelectric elements (170f + paragraph 0040).
Considering claim 7, Matula (Figures 1-3) teaches wherein four lenses (172 + paragraphs 0037-0038) overlie (150 + 172+ paragraph 0038) the piezoelectric element (each well 122a + 150 + has a lens 172 + paragraphs 0037-0038 since Figure 2 shows a single well of the microplate).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (PG Pub 20170205318).
Considering claim 5, Matula teaches the piezoelectric element array wherein the piezoelectric element as described above.
However, Matula does not teach wherein the piezoelectric element includes a column of piezoelectric elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have piezoelectric element includes a column of piezoelectric elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Considering claim 6, Matula teaches the piezoelectric element array wherein the piezoelectric element as described above.
However, Matula does not teach wherein the piezoelectric element includes a column of piezoelectric elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have piezoelectric element includes a column of piezoelectric elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (PG Pub 20170205318) and in view of Dirksen (PG Pub 20180374471).
Considering claim 8, Matula teaches the piezoelectric array assembly as described above.
However, Matula does not teach wherein the piezoelectric element is made of material including lead zirconate titanate.
Dirksen teaches wherein the piezoelectric element is made of material including lead zirconate titanate (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include piezoelectric element is made of material including lead zirconate titanate into Matula’s device for the benefit of using a well-known and common piezoelectric material to provide proper vibrating/oscillating properties.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matula (PG Pub 20170205318), in view of Dirksen (PG Pub 20180374471) and in view of Totoki (PG Pub 20160178500).
Considering claim 9, Matula teaches coupling fluid (paragraph 0038) that is disposable between the lens layer and a microplate.
However, Matula in view of Dirksen does not teach wherein the lens layer is made of a material having an acoustic impedance between acoustic impedance of the at least one piezoelectric element.
Totoki (Figure 1) teaches wherein the lens layer (21 + paragraph 0046) is made of a material having an acoustic impedance between acoustic impedance of the at least one piezoelectric element (the limitation is met since Dirksen teaches using the same material for the piezoelectric element (PZT) and Totoki teaches uses the same material for the lens (borosilicate glass).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the lens layer is made of a material having an acoustic impedance between acoustic impedance of the at least one piezoelectric element into Matula’s device for the benefit of using a well-known and common material for the purposes of directing a wave through it.
Considering claim 10, Totoki (Figure 1) teaches wherein the lens layer is made of a material chosen from graphite and fluorphlogopite micra in a borosilicate glass matrix (21 + paragraph 0046).
Response to Arguments
Applicant's arguments filed 15 June 2022 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments that Matula does not teach or suggest anything regarding a transducer element producing ultrasound energy that is focused towards more than one well of a microplate simultaneously through a plurality of lenses corresponding to the transducer element the examiner disagrees.  Matula teaches multiple wells (150) in each piezoelectric transducer (170) which creates the ultrasound energy.  The applicant never claims that the ultrasound energy is focused towards more than one well of a microplate simultaneously.  Furthermore, the piezoelectric transducer (170) creates the ultrasound wave for each of the wells (150) for a plurality of wells (122a…122h) via the ultrasound transducer (170a-170b + paragraph 0040).  Therefore, the transducer element produces ultrasound energy that is focused towards more than one well (see Figure 3 122a-122h + 170a + paragraphs 0037-0040 + abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837